In a libel action, defendant Orange County Publications Division of Ottaway *900Newspapers, Inc., appeals from an order of the Supreme Court, Queens County, dated September 28, 1979, which denied its motion for summary judgment. Order reversed, on the law, with $50 costs and disbursements, appellant’s motion is granted, and the complaint is dismissed. Summary judgment in favor of the appellant should have been granted. The first article which the plaintiff alleges is defamatory is a fair and true report of the investigation into ticket fixing conducted by the State Commissioner on Judicial Conduct. As such, it is absolutely privileged under section 74 of the Civil Rights Law. While the second article repeats the fact that the plaintiff was mentioned by the commission, the articles purpose was to report the plaintiff’s vehement denial of misconduct. This article is not defamatory and thus is not actionable. Hopkins, J. P., Titone, Mangano and Gibbons, JJ., concur.